DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a voltage acquisition unit”, “a calculation unit”, “a reference signal generation unit”, “a comparison unit”, “a measurement unit”, “an addition unit” in claims 1-6 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kondo (US 8,355,068) teaches a solid-state image sensing device that includes: a pixel array unit including pixels arranged in a matrix and a vertical signal line wired with respect to each pixel column; an analog-digital conversion circuit provided with respect to each pixel column and having a comparator using an analog signal as a comparison target input and a counter measuring a time from start to completion of the comparison of the comparator; a reference signal generating unit that generates reference signals with ramp waveforms; a first switch that, in a thinning readout mode, shorts the vertical signal line belonging to one pixel column of a specific group of pixel columns and the vertical signal line belonging to another group of pixel columns from which no signals are readout; and a second switch that, in the thinning readout mode, provides the reference signals to the comparator belonging to the one pixel column and the comparator belonging to the another group, respectively.

Koseki et al. (US 8,803,993) teaches a column-parallel type ADC group formed by a plurality of analog-digital converters (ADCs) for performing A-D conversion of a pixel reset level, and a signal processing system, the signal processing system obtaining only an average value of results of A-D conversion of pixel reset levels for a plurality of pixels and automatically adjusting an input offset value for the conversion range of the ADCs such that the average value of pixel reset levels will be adequately positioned with respect to the A-D conversion range.
However, none of the prior art of record, either alone or in combination, teaches or suggests the combination of limitations of independent claim 1 that includes “a voltage acquisition unit configured to acquire a 5voltage value of an analog signal in a settling period of the analog signal; a calculation unit configured to calculate a predicted convergence voltage value of the analog signal on a basis of the voltage value of the analog signal 10acquired by the voltage acquisition unit; a reference signal generation unit configured to generate a ramp wave reference signal on a basis of the predicted convergence voltage value calculated by the calculation unit; 15a comparison unit configured to compare the voltage value of the analog signal with the ramp wave of the reference signal; a measurement unit configured to measure a time period from a generation timing of the reference signal 20to a time before the voltage value of the analog signal intersects with the ramp wave of the reference signal; and an addition unit configured to derive a convergence voltage value of the analog signal by adding a voltage 25value corresponding to the time period measured by the measurement unit and a voltage value based on the predicted convergence voltage value.”  
The prior art of record also fails to teach or suggest the combination of all limitations of independent claim 7 that includes “a step of acquiring a voltage value of an analog 15signal in a settling period of the analog signal and calculating a predicted convergence voltage value of the analog signal on a basis of the acquired voltage value of the analog signal; a step of generating a ramp wave reference signal 20on a basis of the predicted convergence voltage value of the analog signal; a step of measuring a time period from a generation timing of the ramp wave reference signal to a time before the voltage value of the analog pixel signal intersects 25with the ramp wave of the reference signal; and a step of deriving a convergence voltage value of the analog signal by adding a voltage value corresponding to the measured time period and a voltage value based on the predicted convergence voltage value.”
The prior art of record also fails to teach or suggest the combination of limitations of independent claim 11 that includes “a calculation unit that calculates a predicted convergence voltage value of the analog signal on a basis of the voltage value of the analog signal acquired by the 30voltage acquisition unit; a reference signal generation unit that generates a 86 SYP328575WO01ramp wave reference signal on a basis of the predicted convergence voltage value calculated by the calculation unit; a comparison unit that compares the voltage value 5of the analog signal with the ramp wave of the reference signal; a measurement unit that measures a time period from a generation timing of the reference signal to a time before the voltage value of the analog signal intersects 10with the ramp wave of the reference signal; and an addition unit that derives a convergence voltage value of the analog signal by adding a voltage value corresponding to the time period measured by the measurement unit and a voltage value based on the 15predicted convergence voltage value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697